DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.
Drawings
The drawings were received on 6/7/22.  These drawings are accepted.
Specification
The amendment filed 6/7/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Reference numeral A5a directed to “Top wall ties.”
Reference numeral A6 directed to an “intermediate plate.”
Reference numeral A7 directed to “Articulated elements.”
Reference numeral A7a directed to “Moorings.”
Reference numeral A10 directed a “mooring bolt.”
Reference numeral B5a directed to “Top wall ties.”
Reference numeral B6 directed to an “intermediate plate.”
Reference numeral B7 directed to “Articulated elements.”
Reference numeral B7a directed to “Moorings.”
Reference numeral B10 directed a “mooring bolt.”
Reference numeral C5a directed to “Top wall ties.”
Reference numeral C18 directed to “Reinforcements.”
Reference numeral F5 directed to “Crowning plate.”
Reference numeral F12 directed to “Cladding.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regard to claim 12: The scope of the limitation “pillar supplements” is unclear.  The specification does not appear to provide disclosure as to what a “pillar supplement” is.  Examiner notes that reference numerals A3a and B3a are directed to supplements for the pillars, however, the lead lines for the aforementioned reference numerals are merely directed to the pillars. 

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 16: There appears to be inadequate support, either written or shown, for top wall ties joining two or more pillars.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 12: The scope of the limitation “wall-beam” is unclear.  Note that the claimed structural wall comprises pillars, a bottom plate and top plate.  The introduction of the term “beam” in the limitation “wall-beam” is misleading as the structure as claimed and as shown in the figures appears to be directed to a wall and not a beam.  Lines 4-6, it’s unclear as to how at least one pair of a bottom plate and a top plate define beams about halfway up the wall and proximal to tops of the two or more pillars (emphasis added). Examiner notes that it appears the bottom plate (A5) is located at the bottom of the pillars and top plate (A5) is located on the top of the pillars (see fig. 1A).  It’s unclear to how the load-bearing wall-beam is permeable (emphasis added).  Examiner understands the term “permeable” to refer to the passing of fluid (liquid or gas) through a material.  In the instant case, there appears to be no material that is permeable, but instead openings or spaces that are created as result of reticulated elements of the wall.
With regard to claim 13: It’s unclear to how the load-bearing wall-beam is permeable (emphasis added).  Examiner understands the term “permeable” to refer to the passing of fluid (liquid or gas) through a material.  In the instant case, there appears to be no material that is permeable, but instead openings or spaces that are created as result of reticulated elements of the wall.
With regard to claim 14:  Line 2, the limitation “each side” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is directed to --opposing sides--.
With regard to claim 17:  The  phrase "in case of" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Response to Arguments
The objection of claims 2-11 have been withdrawn in view of the amendment filed 6/7/22.
The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendment filed 6/7/22.
The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 6/7/22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Examiner, Art Unit 3633